Citation Nr: 1014669	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In a June 2009 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2009 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in December 2009 for 
development in compliance with the Joint Motion.  The appeal 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that VA 
had failed to obtain relevant private medical records 
identified by the Veteran in a December 2006 VA posttraumatic 
stress disorder (PTSD) examination report and that the 
December 2007 VA PTSD examination report, on which the Board 
based the June 2009 decision, was inadequate.  Accordingly, 
in order to prevent prejudice to the Veteran, the June 2009 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the June 2009 decision by 
the Board had never been issued.


ORDER

The June 16, 2009 decision of the Board is vacated.


REMAND

As noted in the Introduction above, the Court's December 2009 
order remanded the claim of entitlement to service connection 
for PTSD for readjudication consistent with the December 2009 
Joint Motion.  The Joint Motion stated that readjudication of 
the claim was required because VA failed to obtain relevant 
private medical records identified by the Veteran in a 
December 2006 VA PTSD examination report and the December 
2007 VA PTSD evaluation report was inadequate.  With regard 
to the former, the Joint Motion stated that the Veteran had 
reported receiving psychiatric treatment from a Ms. L. L. 
approximately eight times from August 2006 to September 2006 
and that VA had not made an attempt to obtain these records.  
With regard to the latter, the Joint Motion stated that the 
opinion provided the December 2007 VA PTSD evaluation report 
did not provide an adequate reconciliation of the December 
2006 VA PTSD examination report, which did not give a 
diagnosis of PTSD, and the August 2006 private medical 
report, which did give a diagnosis of PTSD.  As such, the 
claim must be remanded for a new medical examination, as the 
December 2007 VA PTSD examination was inadequate.  38 C.F.R. 
§ 3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate).

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for a psychiatric 
disorder, to specifically include the 
private psychiatric treatment that he 
reported receiving from August 2006 to 
September 2006.  An attempt must be 
made to obtain, with any necessary 
authorization from the Veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
(c) any further action to be taken by 
VA with respect to the claims must be 
noted; and (d) the Veteran must be 
informed that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to 
respond.

2.	The Veteran must be afforded a VA 
psychiatric examination to determine 
the existence and etiology of any 
psychiatric disorder found.  The claims 
file and a copy of this remand must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  All tests or studies necessary 
to make this determination must be 
conducted.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
diagnosed psychiatric disorder is 
related to the Veteran's period of 
military service.  If a diagnosis of 
PTSD is found to be warranted, the 
examiner must specifically state 
whether the PTSD was caused by an in-
service stressor.  If so, the stressor 
must be described in detail.  
Regardless of the diagnosis given, the 
examiner must specifically reconcile 
the conflicting medical evidence of 
record with regard to the presence, or 
lack thereof, of PTSD.  This 
conflicting medical evidence includes, 
but is not limited to, the December 
2006 and December 2007 VA PTSD 
examination reports, which concluded 
that the Veteran did not have any 
psychiatric disorder, and the August 
2006 and June 2009 private medical 
reports, which concluded that the 
Veteran had PTSD.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


